GARVER, PJ.
In 12 Ohio Jurisprudence 805, we find the following:
“Where a bill of exceptions is not filed within the statutory time, the judge is without authority to allow and sign such bill, the reviewing court acquires no jurisdiction, and the bill of exceptions must be stricken from the files. And where the errors charged are such as can be disclosed only by a bill of exceptions, the judgment must be affirmed. The bill of exceptions is not available unless filed in the Court of Common Pleas within the time fixed by that court, which under the provisions of §13680 GC (now §13445-1 GC as amended in 113 O.L. 191) cannot be more than thirty days from the overruling of the motion for new trial.”
Therefore, the judgment of the Common Pleas Court is affirmed. Exceptions may be noted.
SHERICK and LEMERT, JJ, concur in judgment